—Determination unanimously confirmed and petition dismissed. Memorandum: We conclude that respondents’ determination is supported by substantial evidence. The transcripts of the Hearing Officer’s interviews of the confidential informants, submitted to us for our in camera review, substantiate the detailed charges in the misbehavior report and the record shows that the Hearing Officer "had a basis from which to make his own independent assessment of the confidential informants’] credibility” (Matter of Machado v Leonardo, 180 AD2d 936, 937; see, Matter of Cappello v Coughlin, 178 AD2d 1026, 1027; cf., Matter of Gaston v Coughlin, 182 AD2d 1085; Matter of Carter v Kelly, 159 AD2d 1006, 1008). Petitioner’s contention that he was entitled to prehearing notice that the Hearing Officer would consider confidential evidence in reaching his determination lacks merit. The Hearing Officer gave petitioner reasons why that evidence could not be disclosed (see, Matter of Boyd v Coughlin, 105 AD2d 532, 533) and the reasons given find *1046support in the record (see, Matter of Odom v Kelly, 152 AD2d 1010, 1011). (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Green, Balio, Lawton and Davis, JJ.